Citation Nr: 0948205	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-34 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1969, 
with service in the Republic of Vietnam from January to 
November 1966.  The Board notes that the Veteran was awarded 
a Presidential Unit Citation (PUC), among other combat 
decorations.  The Veteran also had service in the Tennessee 
Army National Guard (TNANG) from March 1983 to March 2000.

The Veteran's claim was previously before the Board in 
September 2007 and was remanded at that time for additional 
evidentiary development.  Regrettably, the requested 
development was not completed and another remand is required 
for the reasons discussed below. Moreover, the Veteran 
submitted additional evidence in support of his claim in 
September 2008 without a waiver of RO jurisdiction.  Thus, 
the RO should review this evidence in the first instance.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As noted above, the Veteran's claim of entitlement to service 
connection for hypertension was previously before the Board 
in September 2007 and was remanded at that time for 
additional evidentiary development.  Specifically, the RO was 
instructed to do the following, among other things:

*	Request from the Tennessee Adjutant 
General or any other appropriate agency 
copies of all service treatment records 
compiled during the periods of National 
Guard service from 1983 to 2000.  All 
efforts to obtain these records should be 
fully documented, and VA will end its 
efforts to obtain these records only if VA 
concludes that the records sought do not 
exist or that further attempts to obtain 
these records would be futile.
  
As requested, the RO contacted the Tennessee Adjutant General 
and attempted to obtain the evidence identified immediately 
above.  In response to this inquiry, however, the Tennessee 
Adjutant General provided copies of the Veteran's service 
personnel records (SPRs).  The Tennessee Adjutant General 
provided no service treatment records for the Veteran's 
period of TNANG service, nor did it document what steps, if 
any, were taken in an effort to obtain these records or 
indicate that these records were unavailable.  Therefore, 
another remand is required.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998) (holding that a remand by the Board 
confers upon a veteran, as a matter of law, the right to 
compliance with the Board's remand order).

Accordingly, the RO should again request from the Tennessee 
Adjutant General or any other appropriate agency, to include 
the National Personnel Records Center (NPRC) and the Records 
Management Center (RMC), copies of all service treatment 
records compiled during the Veteran's period of Army National 
Guard service from 1983 to 2000.  All efforts to obtain these 
records should be fully documented, and VA will end its 
efforts to obtain these records only if VA concludes that the 
records sought do not exist or that further attempts to 
obtain these records would be futile.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
Tennessee Adjutant General or any other 
appropriate agency, to include the 
National Personnel Records Center (NPRC) 
and Records Management Center (RMC), 
copies of all service treatment records 
compiled during the Veteran's period of 
National Guard service from 1983 to 2000.  

All efforts to obtain these records should 
be fully documented, and in the event that 
no such records are available, the RO 
should notify the Veteran of this fact.  
VA will end its efforts to obtain these 
records only if VA concludes that the 
records sought do not exist or that 
further attempts to obtain these records 
would be futile.  

2.  If service treatment records are not 
obtained, the Veteran must be notified in 
accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


